In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Jones, J.), dated June 25, 2001, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the plaintiff failed to submit sufficient evidence in opposition to the defendant’s prima facie showing of entitlement to judgment as a matter of law. Thus, the plaintiff failed to raise a triable issue of fact that the defendants proximately caused its loss (see, Gilbert Frank Corp. v Federal Ins. Co., 70 NY2d 966). Ritter, J. P., Goldstein, Friedmann, Feuerstein and Crane, JJ., concur.